178 F.2d 923
Samuel D. COLLINS, Appellant,v.Clinton T. DUFFY, Warden at San Quentin Prison, California, Appellee.
No. 12325.
United States Court of AppealsNinth Circuit.
Jan. 17, 1950.Rehearing Denied Feb. 23, 1950.

Appeal from the United States District Court for the Northern District of California, Southern Division; Louis Goodman, Judge.
Bryan R. McCarthy, San Rafael, Cal., Samuel D. Collins, in pro. per., for appellant.
Fred N. Howser, Attorney General, Clarence A. Linn, Deputy pattorney General, for appellee.
Before HEALY, McALLISTER, and ORR, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed upon the authority of Wolf v. People of State of Colorado, 338 U.S. 25, 69 S. Ct. 1359.